PER CURIAM:
*285Upon written stipulation to the effect that respondent entered into Service and Lease Agreements with claimant on various copying equipment and typewriters in the amount of $3,962.30, and to the effect that respondent received invoices but made no payment to claimant, the Court finds that this is a claim which in equity and good conscience should be paid. However, we are of further opinion that, since there were no funds remaining in the respondent’s appropriation for fiscal year 1977-78 from which the obligation could have been paid, an award in this claim is barred, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.